Mr. Presiding Justice Holdom delivered the opinion of the court. 2. Landlord and tenant, § 413* — when consent By lessee to assignment of lease By assignee to other persons shown. Evidence held sufficient to show the consent of lessees of premises to assignment of the lease by the assignee to other persons and acceptance of the obligation of such subsequent assignees in place of that of the first assignee. 3. Appeal and error, § 1303* — when presumed that evidence omitted from hill of exceptions warranted judgment. Where a bill of exceptions states that it contains all of the evidence but it shows on its face that it does not, it will be presumed that the omitted evidence justified the finding and judgment of the trial court. 4. Landlord and tenant, § 416* — when lessee may not recover from assignee rent paid By lessee to lessor. Where a lessee has failed to perform his agreement to procure the written consent of the lessor to an assignment of the lease, he cannot recover from the assignee rent paid to the lessor due to the default of the assignees of such assignee.